Citation Nr: 1710685	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  09-11 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee patellofemoral syndrome with osteoarthritis.

 2.  Entitlement to a rating in excess of 10 percent for right knee patellofemoral syndrome with osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, appellant's spouse



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active military service from March 1997 to September 2001.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for left iliotibial band syndrome, and assigned a 0 percent rating effective June 20, 2006; and continued a 0 percent rating for service-connected right knee patellofemoral pain syndrome.  The Veteran appealed the issues of entitlement to increased (compensable) ratings.  

In September 2012, the RO combined the service-connected left iliotibial band syndrome and right patella femoral syndrome disabilities, rated them as bilateral patellofemoral syndrome with osteoarthritis changes, and assigned a 10 percent rating effective June 20, 2006, i.e., the date of the claims.  

In December 2013, the RO assigned separate 10 percent ratings each for right knee patellofemoral syndrome with osteoarthritis changes, and left knee patellofemoral syndrome with osteoarthritis changes.  In each case, the effective date assigned was November 26, 2013. 

For both the September 2012 and December 2013 RO decisions, as the ratings assigned did not represent a full grant of the benefits sought, the case remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In May 2014, a video conference hearing was held before the undersigned Veterans Law Judge (VLJ); a transcript of that hearing is of record.  

In June 2014, the Board remanded the claims for additional development.  

In January 2016, the RO assigned effective dates of June 20, 2006 both for left knee patellofemoral syndrome with osteoarthritis changes, and for right knee patellofemoral syndrome with osteoarthritis changes.  The RO also granted service connection for right knee instability, and left knee instability, with each knee assigned a separate 10 percent rating.

In June 2016, the Board remanded the claims for additional development. 

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In reviewing claims where a VA examination has been performed, the Board must make a determination as to whether the examination report is adequate to make a decision on the claim notwithstanding the fact that the Board may not have found the examination necessary in the first place.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Id.   

The most recent VA examination report (disability benefits questionnaire) (DBQ) of record for the knees is dated in November 2015.  This DBQ shows that it does not include any testing of the knees for pain on passive motion, nor does it specify ranges of motion on weight-bearing, for the joints in question.  Cf. Correia v. McDonald, 28 Vet. App. 158 (2016) (precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  Accordingly, the Board finds that a remand is required in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of her right knee patellofemoral syndrome with osteoarthritis, and left knee patellofemoral syndrome with osteoarthritis, in accordance with Correia. 

The Veteran is advised that it is her responsibility to report for any examination and to cooperate in the development of her claims.  The consequences for failure to 
 report for a VA examination without good cause may include denial of the claim(s).  38 C.F.R. § 3.655 (2016).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records since November 2015. 

2.  After undertaking any additional appropriate development, schedule the Veteran for examinations of her right and left knees, in order to determine the current levels of severity of her right knee patellofemoral syndrome with osteoarthritis, and left knee patellofemoral syndrome with osteoarthritis.  The electronic claims folder and a copy of this remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination. 

a) The examiner is asked to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joints in question.  If the examiner is unable to conduct the required testing, or concludes required testing is not necessary, he or she should clearly explain why that is so.  Correia.

b) The examiner must provide an opinion as to the severity of the Veteran's right knee patellofemoral syndrome with osteoarthritis, and left knee patellofemoral syndrome with osteoarthritis, symptoms and how those symptoms impact the Veteran's occupational functioning. 
 
c) A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, (s)he shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Then, readjudicate the issues on appeal.  If either of the benefits sought on appeal are not granted, the Veteran and her representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims file is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




